DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-18 responded on May 06, 2022 are pending, claims 3 and 10 are canceled and claims 1, 8 and 15 are amended.
Claims filed on April 01 2022 for consideration for under the after final consideration pilot program 2.0 was not entered, claims filed on May 06 2022 should make to show the changes based on the last claims entered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 06, 2022 has been entered.
 
Response to Arguments
Applicant's arguments, see pg. 8-9, filed May 06, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102 have been fully considered but they are not persuasive. Applicant argued Li does not teach "selecting a Tx beam of the base station among the multiple Tx beams of the base station; identifying a paging occasion comprising time intervals for paging channel monitoring". Li discloses the network can determine the timing for TX beam instances to send paging to the MS, taking into account the TX beam capability of all the base stations in the paging ID, paging IDS for each base station... The TX beam instance timing to send paging related information to MS can include the start of each TX beam instance, the duration of each TX beam instance in [0126] and The TX beam instance timing to send paging related information to MS can include the start of each TX beam instance, the duration of each TX beam instance in [0128]. 
Applicant’s arguments, see pg. 9-10, filed May 06, 2022, with respect to the rejection(s) of claim 1 with wherein clause have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-9, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0128109 A1, hereinafter "Li") in view of Nader et al. (US 2019/0052338 A1, Provisional application No. 62/295,203 , filed on Feb 15 2016, hereinafter "Nader").
Regarding claim 1, Li discloses a method performed by a wireless device in a wireless communication system, the method comprising:
receiving, from a base station, reference signals that are transmitted through multiple transmission (Tx) beams of the base station (Li, [0226] the UE uses a reference signal received from base station to train the UE RX beams);
selecting a Tx beam of the base station among the multiple Tx beams of the base station (Li, [0126] the network can determine the timing for TX beam instances to send paging to the MS, taking into account the TX beam capability of all the base stations in the paging ID, paging IDs for each base station);
identifying a paging occasion comprising time intervals for paging channel monitoring (Li, [0126] The TX beam instance timing to send paging related information to MS can include the start of each TX beam instance, the duration of each TX beam instance, The MS can obtain the timing for TX beam instances, as one of the inputs to calculate the RX timing (i.e. paging occasion) to receive the paging message see [0128]);
identifying a time interval for the paging channel monitoring based on an identifier (ID) of the wireless device and an index of the selected Tx beam of the base station, among the time intervals for the paging channel monitoring (Li, [0140] the offset for the paging slot which contains the paging message or which is for the paging message, the timing for the BS to send the MS the paging information or paging message or portion of a paging message which is related to the MS, along which TX beam instance of the BS, within the paging slot (i.e. a time interval) for the paging message); and
monitoring a paging channel in the identified time interval (Li, [0151-0154] If a MS has a number M=1, the MS can monitor the first round of TX beam instances or beam steering within its paging slot determined by the MSID, for the paging message. If the MS has a number M=x, the MS can monitor the first y=1, 2, ... , x rounds of BS TX beam instances or beam steering within its paging slot determined by the MSID, using its y-th RX beam instance).
Li discloses paging message in a paging slot and MS listening period but does not explicitly disclose wherein a kth time interval among the time intervals for paging channel monitoring in the kth paging occasion corresponds to a index in an ascending order among indexes of the multiple Tx beams of the base station; wherein a same paging is transmitted repeatedly from the base station through the multiple Tx beams of the base station in the time intervals for paging channel monitoring in the paging occasion.
	Nader from the same field of endeavor discloses selecting a Tx beam of the base station among the multiple Tx beams of the base station (Nader, [0005] the radio network node may select the beam over which the beam selection signal was transmitted); wherein a kth time interval among the time intervals for paging channel monitoring in the kth paging occasion corresponds to a index in an ascending order among indexes of the multiple Tx beams of the base station (Nader, [0053] These paging occasions may be successive occasions in a predefined series of paging occasions that occur periodically in time and [0056] the timing of the different paging occasions during which the beam selection signals 15 are sequentially transmitted may be defined according to a discontinuous reception ( DRX ) cycle length of the device); wherein a same paging is transmitted repeatedly from the base station through the multiple Tx beams of the base station in the time intervals for paging channel monitoring in the paging occasion (Nader, [0053] These paging occasions may be successive occasions in a predefined series of paging occasions that occur periodically in time, paging subframes in LTE. With the paging signals 15a-15d transmitted in different paging occasions for the Top and TR intervals (i.e. monitoring time interval)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified paging disclosed by Li and paging with specific beams disclosed by Nader with a motivation to make this modification in order to improve signal quality for given the large attendant frequency bandwidth and processing power demands (Nader, [0002]).	
Regarding claim 2, Li discloses wherein the paging occasion is identified based on the ID of the wireless device (Li, [0091-92] the predefined algorithm, for instance, can hash MSs identifiers to the index of paging slots).
Regarding claim 4, Li discloses wherein the selected Tx beam of the base station has a highest quality among the multiple Tx beams of the base station (Li, [0220-221] use its RX beam of the best beam pair (BSTX, MS RX) to receive the transmission from the BSTX beam of the best beam pair).
Regarding claim 5, Li discloses wherein the selected Tx beam of the base station has a quality above a threshold (Li, [0220-221] that the best beam pair (BSTX, MS RX) can be based on a metric such as signal strength, signal to noise ratio, RSRP (reference signal received power), RSRO (reference signal received quality), signal to interference ratio).
Regarding claim 6, Li discloses wherein the monitoring of the paging channel comprises monitoring the paging channel to receive at least one of a paging indicator or a paging message (Li, [0106] The MS first monitors the paging indicator using its RX beams. If the paging indicator indicates there is a paging message, then the MS further monitors the paging message sent at the determined time by the BSs).
Regarding claim 7, Li discloses wherein the paging occasion is determined based on a number of the multiple Tx beams of the base station (Li, [0092, 96] MS to calculate the timing information for the paging message. Such a predefined algorithm can include a function (e.g., hash function) of the paging cycle and desired timing offset for the paging, message within the paging cycle, the term beam can be used interchangeably with beam pattern or pattern of a beam).
Regarding claim 16, Li discloses wherein each of the time intervals for paging channel monitoring comprises a corresponding physical downlink control channel (PDCCH) monitoring occasion (Li, [0227] a UE may use one or more of the following steps to get the paging message: obtaining PDCCH which can carry the indicator whether the paging message exists, and the resource location for paging message). 
Regarding claims 8-9, 11-15 and 17-18, these claims recite "A wireless device" and "A processor" (Li, [0005] a mobile station includes at least one antenna and a processor coupled to the at least one antenna) that disclose similar steps as recited by the method of claims 1-2, 4-7 and 16, thus are rejected with the same rationale applied against claims 1-2, 4-7 and 16 as presented above.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415